EXHIBIT NO. 1: Press release, dated October 27, 2009, announcing third quarter 2009 results for CEMEX, S.A.B de C.V. (NYSE:CX). Media Relations Jorge Pérez (52-81) 8888-4334 Investor Relations Eduardo Rendón (52-81) 8888-4256 Analyst Relations Luis Garza (52-81) 8888-4136 CEMEX REPORTS THIRD QUARTER 2009 RESULTS MONTERREY, MEXICO, October 27, 2009 - CEMEX, S.A.B. de C.V. (NYSE: CX), announced today that consolidated net sales in the three months that ended on September 30, 2009, decreased to US$4.2 billion versus US$5.8 billion in the comparable period in 2008, representing a decrease of 27%, or a decrease of 19% when adjusting for the exclusion of our Venezuelan operations, the sale of our assets in the Canary Islands, and currency fluctuations. On a sequential basis, consolidated net sales for the third quarter of 2009 increased close to 1% compared with the second quarter of 2009.
